UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 22, 2014 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-11038 41-0857886 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 4201 Woodland Road P.O. Box 69 Circle Pines, Minnesota (Address of Principal Executive Offices) (Zip Code) (763) 225-6600 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. As previously reported, on July 14, 2014, Northern Technologies International Corporation (“NTIC”) entered into a purchase and sale agreement (“Purchase Agreement”) with Glenwillow Holdings, LLC (“Seller”) pursuant to which NTIC agreed to purchase from Seller, upon the terms and subject to the conditions therein, certain real property and a building located on such real property located in Beachwood, Ohio, for the purchase price of $1.1 million in cash.On August 22, 2014, NTIC completed the purchase using a portion of its existing cash and cash equivalents.NTIC intends to use the facility as office and warehouse space. The foregoing description of the Purchase Agreement is a summary of the material terms of such agreement, does not purport to be complete and is qualified in its entirety by reference to the complete text of the Purchase Agreement, which is filed as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by this reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Purchase and Sale Agreement dated as of July 14, 2014 between Northern Technologies International Corporation and Glenwillow Holdings, LLC(incorporated by reference to Exhibit 10.1 to NTIC’s Current Report on Form 8-K as filed with the Securities and Exchange Commission on July 15, 2014 (SEC File No. 001-11038)) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION By: Matthew C. Wolsfeld Chief Financial Officer and Corporate Secretary Dated:August 22, 2014 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION CURRENT REPORT ON FORM 8-K EXHIBIT INDEX Exhibit No. Description Method of Filing Purchase and Sale Agreement dated as of July 14, 2014 between Northern Technologies International Corporation and Glenwillow Holdings, LLC Incorporated by reference to Exhibit 10.1 to NTIC’s Current Report on Form 8-K as filed with the Securities and Exchange Commission on July 15, 2014 (SEC File No. 001-11038)
